[Cite as King v. Ohio Dept. of Rehab. & Corr., 2015-Ohio-5559.]

                                                        Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us



JOHN D. KING

             Plaintiff

             v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

             Defendant

Case No. 2013-00664

Magistrate Robert Van Schoyck

DECISION OF THE MAGISTRATE

         {¶1} Plaintiff, an inmate in the custody and control of defendant, brought this
action for negligence arising out of injuries he sustained from falling down a set of stairs
at the Chillicothe Correctional Institution (CCI) on August 31, 2013. The issues of
liability and damages were bifurcated and the case proceeded to trial on the issue of
liability.
         {¶2} Plaintiff, who testified that he has been imprisoned since 1985 for grand
theft, robbery, and escape and was later convicted while in prison for theft of a weapon
and possession of a weapon under disability, stated that he had been at CCI for about
one year before the accident, and that since July 23, 2013, he had been assigned to
the disciplinary segregation housing unit where the accident took place.
         {¶3} Plaintiff testified that the accident occurred on August 31, 2013, as he was
returning from the showers on the third floor range to his cell on the bottom range.
Plaintiff explained that, as was the routine on days when inmates in the unit were
permitted to shower, a corrections officer went cell to cell asking each inmate if he
wanted to shower. Plaintiff stated that he replied in the affirmative when it was his turn
and, after being placed in restraints consisting of handcuffs attached to a belly chain, he
proceeded down the hallway to the end of the cells. Plaintiff explained that at that
Case No. 2013-00664                           -2-                                  DECISION



point a corrections officer typically would direct each inmate where to shower, and that
on this particular day an officer, whom he believes was probably Corrections Officer
Andre, told him “third floor.” Plaintiff stated that he understood this as an order, such
that he had no choice but to go upstairs and shower on the third floor range.
According to plaintiff, he showered about five times a week, and there had been
occasions while living in this unit for the past several weeks when, depending on how
busy the showers were, he had been directed to shower on a range other than his own.
       {¶4} Plaintiff testified that he proceeded up the two sets of stairs to the third floor
range, and then to the showers, where he believes Corrections Officer Hall removed his
restraints and admitted him into the shower. Plaintiff stated that once he was done
showering, the restraints were reapplied and he walked back to the stairs. Plaintiff,
who stated that he was wearing shower shoes throughout, related that as he
descended down the set of stairs from the third floor range to the second floor range,
his ankle gave out and bent inward when he was on approximately the third step from
the top. Plaintiff testified that he was not able to grab the handrail or otherwise break
his fall because of the restraints, and that he fell about 12 steps down to the landing at
the foot of the stairs, suffering injuries in the process. Plaintiff recalled that Corrections
Officer Newland was at the officers’ desk near the stairwell and that he believed
Corrections Officer Andre was on either the bottom or second floor range at that time.
Plaintiff stated that one of the officers summoned medical assistance, and that he was
subsequently transported to an outside hospital for treatment.
       {¶5} Plaintiff attributed the fall primarily to the disorienting side effects of Elavil, a
psychotropic medication, and also to the fact that his feet were wet. Plaintiff explained
that he was being treated for anxiety and depression at the time, including taking a
twice daily dosage of Elavil since September 2012, and he had found that Elavil caused
him to become disoriented at times. Plaintiff added that the reason he was in the
segregation unit was that he had slit his wrist on July 23, 2013, which violated
 Case No. 2013-00664                            -3-                            DECISION



institutional rules against self-mutilation; plaintiff offered into evidence a corresponding
incident report prepared by CCI personnel. (Plaintiff’s Exhibit 1.) Plaintiff also stated
that he was taking the pain-reliever Ultram at the time due to a recent operation on his
finger. According to plaintiff, most of the inmates in segregation who were on any kind
of medication were assigned to cells on the bottom range.
       {¶6} In spite of the side effects plaintiff experienced from Elavil, he
acknowledged that he did not ask for any assistance in negotiating the stairs. Plaintiff
also stated that he was not aware of anyone else having fallen on the stairs for any
reason in the time that he was assigned to the segregation unit.
       {¶7} Corrections Officer Michael Hall testified that he has worked at CCI for
about four years, and that in August 2013 he was assigned to work the second shift in
Segregation Unit 1. Hall explained that the procedure for facilitating inmates’ showers
in that unit is to go cell to cell and ask the inmates if they want to shower, and, if they
do, they are placed in restraints one at a time. With respect to restraints, Hall further
explained that there is an institutional security policy applicable to the segregation unit
requiring that all inmates, except for porters, must wear handcuffs attached to a belly
chain whenever they are outside their cells, notwithstanding when they are in the
showers. Hall stated that, by design, this method of restraint allows for little movement
of the hands, as the belly chain is supposed to be tight enough that it cannot be slipped
off but not so tight as to inhibit breathing.
       {¶8} According to Hall, once the restraints have been applied, the inmates are
directed to the nearest available shower, but they are not forced to shower on another
range. Hall explained that if an inmate notifies an officer of a health or safety concern
about climbing the stairs, he can wait on a bench or return to his cell until a shower on
his range becomes available.
       {¶9} Hall stated that he does not specifically remember talking with plaintiff about
showering on the day in question, but he does remember that it was a busy day when
 Case No. 2013-00664                        -4-                                DECISION



many inmates showered. Hall testified that he believes he and Corrections Officer
Andre were responsible that day for applying and removing restraints for the inmates as
they got in and out of their cells and the showers, and that Corrections Officer Newland
was stationed at the officers’ desk. Hall testified that he believes he was on the third
floor range when plaintiff fell, as he remembers looking down the stairs and seeing
plaintiff lying motionless at the bottom of the stairs on the second floor range.
       {¶10} Hall testified that he did not know about any medications plaintiff was
taking, and that nurses who administer inmates their medication do not discuss such
information with him. Hall also testified that he did not know the reason why plaintiff
had been placed in the segregation unit.
       {¶11} Corrections Officer Ryan Andre testified that he has been employed with
defendant for approximately four years, and now works at the Southern Ohio
Correctional Facility.   Andre stated that in August 2013, however, he worked the
second shift in Segregation Unit 1 at CCI. Andre explained that inmates were offered
showers, one at a time, and if they accepted they were placed in restraints one at a
time. According to Andre, institutional security procedures required that when inmates
left their cells in the segregation unit they were to be handcuffed with their hands in
front of the body, and the handcuffs were to be connected to a belly chain.
       {¶12} Andre testified that inmates were directed to a particular shower, generally
being one on their own range if one was available, but that they were not required to go
to other ranges to shower. Andre related that he and Corrections Officer Hall were the
ones directing inmates to the showers on the day in question, and that once an inmate
arrived at the shower, he and Hall were also responsible for removing the inmate’s
restraints.
       {¶13} Andre could not recall if he let plaintiff out of his cell or removed his
restraints at the shower on the day in question, nor did he have any recollection of
talking to plaintiff at all about showering that day. And, Andre stated that he did not
 Case No. 2013-00664                       -5-                                 DECISION



know any information about medications plaintiff was taking, or why he had been
placed in the segregation unit. Andre testified that when the accident occurred, he was
standing about one foot from the stairwell on the second floor range looking down to
Corrections Officer Newland, who was on the bottom range, and that he believes
Corrections Officer Hall was on the third floor range at that point. Andre recalled that
plaintiff landed at the foot of the stairs near the spot where he stood, but that he had not
been aware plaintiff was coming down the stairs and did not witness the fall.
According to Andre, he then told Newland to summon medical assistance.               Andre
remembered a nurse responding to the scene, and plaintiff eventually being transported
out of the unit.   “[I]n order to establish actionable negligence, one seeking recovery
must show the existence of a duty, the breach of the duty, and injury resulting
proximately therefrom.” Strother v. Hutchinson, 67 Ohio St. 2d 282, 285 (1981). “In
the context of a custodial relationship between the state and its prisoners, the state
owes a common law duty of reasonable care and protection from unreasonable risks.”
Rose v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 04AP-1360,
2005-Ohio-3935, ¶ 9. “The state, however, is not an insurer of inmate safety and owes
the duty of ordinary care only to inmates who are foreseeably at risk.” Franks v. Ohio
Dept. of Rehab. & Corr., 10th Dist. Franklin No. 12AP-442, 2013-Ohio-1519, ¶ 17.
“Reasonable or ordinary care is that degree of caution and foresight that an ordinarily
prudent person would employ in similar circumstances.”         Antenori v. Ohio Dept. of
Rehab. & Corr., 10th Dist. Franklin No. 01AP-688 (Dec. 18, 2001). “Prison inmates
must also exercise reasonable care to ensure their own safety.” Taylor v. Ohio Dept.
of Rehab. & Corr., 10th Dist. Franklin No. 11AP-1156, 2012-Ohio-4792, ¶ 15.
       {¶14} Upon review of the evidence adduced at trial, the magistrate finds that the
greater weight of the evidence does not establish that defendant breached its duty of
care toward plaintiff. The magistrate finds that the corrections officers on duty on the
day of the accident neither knew nor had reason to know that it would be hazardous for
Case No. 2013-00664                         -6-                                  DECISION



plaintiff to negotiate the stairs unescorted. The magistrate finds that the corrections
officers did not know of any medications plaintiff was taking or any ailment he was
suffering from, much less any side effects, symptoms, or impairments he was
experiencing that may have made it more dangerous for him to negotiate the stairs.
While plaintiff contends that officers should have at least known from his bottom range
cell assignment that he was taking some kind of medication or receiving some kind of
mental health care, the magistrate finds that the mere fact plaintiff was on some
medication which the officers knew nothing about or receiving care for a mental health
issue which they knew nothing about would not have been sufficient to alert them to any
heightened risk associated with plaintiff’s use of the stairs, and, regardless, it was not
proven that the bottom range was exclusively populated by inmates taking medication
or receiving mental health care.
       {¶15} The magistrate also finds that defendant’s security policies required all
inmates assigned to the segregation unit at CCI to wear handcuffs attached to a belly
chain while outside their cells or the shower, and that defendant is immune from liability
for its decision to adopt this policy. See Reynolds v. State, 14 Ohio St. 3d 68, 70
(1984) (“[t]he language in R.C. 2743.02 that ‘the state’ shall ‘have its liability determined
* * * in accordance with the same rules of law applicable to suits between private parties
* * *’ means that the state cannot be sued for its legislative or judicial functions or the
exercise of an executive or planning function involving the making of a basic policy
decision which is characterized by the exercise of a high degree of official judgment or
discretion.”); Hughes v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No.
09AP-1052, 2010-Ohio-4736, ¶ 16-17. Furthermore, the magistrate finds that it was
not unreasonably dangerous, in and of itself, for inmates in general to negotiate the
stairs unescorted while wearing such restraints.
       {¶16} Additionally, the magistrate finds that plaintiff’s injuries proximately resulted
from his own negligence insofar as he did not notify officers of any hazard associated
 Case No. 2013-00664                         -7-                               DECISION



with his negotiating the stairs by himself, and also to the extent that he did not dry his
feet off before he descended the stairs after showering. The magistrate finds that
plaintiff knew he had a tendency to become disoriented and suffer impaired motor skills
due to his use of Elavil, but despite the danger this added to his negotiating the stairs
alone, he did not request for an officer to escort him on the stairs or request to use a
shower on his own range such that he could avoid the stairs altogether. Indeed, the
magistrate finds that officers in the segregation unit routinely allowed inmates to wait for
a shower to become available on their own range if the inmate expressed a concern for
his health or safety relative to negotiating the stairs.
       {¶17} Based on the foregoing, the magistrate finds that plaintiff has failed to
prove his claims by a preponderance of the evidence.            Accordingly, judgment is
recommended in favor of defendant.
       {¶18} A party may file written objections to the magistrate’s decision within 14
days of the filing of the decision, whether or not the court has adopted the decision
during that 14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files
objections, any other party may also file objections not later than ten days after the first
objections are filed. A party shall not assign as error on appeal the court’s adoption of
any factual finding or legal conclusion, whether or not specifically designated as a
finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely
and specifically objects to that factual finding or legal conclusion within 14 days of the
filing of the decision, as required by Civ.R. 53(D)(3)(b).




                                            _____________________________________
                                            ROBERT VAN SCHOYCK
                                            Magistrate
 Case No. 2013-00664               -8-                                DECISION



cc:


Richard F. Swope                    Stephanie D. Pestello-Sharf
6480 East Main Street, Suite 102    Velda K. Hofacker
Reynoldsburg, Ohio 43068            Assistant Attorneys General
                                    150 East Gay Street, 18th Floor
                                    Columbus, Ohio 43215-3130

Filed December 30, 2014
Sent To S.C. Reporter 12/31/15